  Case 3:19-cr-00103-JAG Document 14 Filed 07/23/19 Page 1 of 4 PageID# 45

                                                                              p              L      E     [n\
                                                                                       JUL 2 3 2813
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                           y
                                                                                  CLERK, U.S. DISTRICT COURT
                                        Richmond Division                               RICHMOND.


 UNITED STATES OF AMERICA                              Criminal No. 3:19-cr-.1.03_
         V.                                            18U.S.C. §2261A(2)(B)
                                                       Cyberstalking
 SATYASURYA SAHAS THUMMA,                              (Counts 1 and 2)

                        Defendant.                     18U.S.C. §§ 1030(a)(2), (b) &
                                                       (c)(2)(B)(i) and(ii)
                                                       Unauthorized Access of a Protected
                                                       Computer to Obtain Information
                                                       (Count 3)

                                                       18U.S.C.§§ 1028A(a)(l)
                                                       Aggravated Identity Theft
                                                       (Count 4)

                                                       18U.S.C. § 1030(i)(l)
                                                       Forfeiture Notice



                                        INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT:

                                          COUNT ONE
                                         (Cyberstalking)

       Beginning on or about December 25, 2018, and continuing through on or about April 24,

2019, in the Eastem District of Virginia and elsewhere, the defendant,

                              SATYASURYA SAHAS THUMMA,

with the intent to injure, harass, and intimidateanother person, identified herein as H.R., did use

an interactive computer service, electronic communication service, electronic communication

system of interstate commerce, and facilities of interstate and foreign commerce, to engage in a
Case 3:19-cr-00103-JAG Document 14 Filed 07/23/19 Page 2 of 4 PageID# 46
Case 3:19-cr-00103-JAG Document 14 Filed 07/23/19 Page 3 of 4 PageID# 47
Case 3:19-cr-00103-JAG Document 14 Filed 07/23/19 Page 4 of 4 PageID# 48
